         Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


SHELITA DEGRUY-HAMPTON                                       CASE NO.

versus
                                                             JUDGE
OCHSNER CLINIC, A PROFESSIONAL
CORPORATION
                                                MAGISTRATE
****************************************************************************



                                          COMPLAINT

                                   NATURE OF THE ACTION

         This is an action under Title I of the Americans with Disabilities Act of 1990 (“ADA”) and

Title I of the Civil Rights Act of 1991 to correct unlawful employment practices on the basis of

disability and to provide appropriate relief to Shelita DeGruy-Hampton (“Mrs. Hampton”). As

alleged with greater particularity below, the Defendant, Ochsner Clinic a Professional Corporation

(“Ochsner”), terminated Ms. Hampton because of her disability.

         This is also an action under Title XXIX of the Family and Medical Leave Act of 1993, (29

U.S.C. § 2615 (“FMLA”).

                                   JURISDICTION & VENUE

         1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 451, § 1331, § 1337,

            §1343, and § 1345. This action is authorized and instituted pursuant to the Americans

            with Disabilities Act of 1990 (“ADA”), 42 U.S.C § 12117(a), which incorporates by

            reference Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-

            5(f)(1) and (3) and the Civil Rights Act of 1991, 42 U.S.C. § 1981a; and 29 U.S.C. §

            2617.



                                                                                                 1
Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 2 of 9




2. The employment practices alleged to be unlawful were committed in the State of

   Louisiana and, therefore, within the jurisdiction and venue of the United States District

   Court for the Eastern District of Louisiana pursuant to Title VII, 42 U.S.C. § 2000e-

   5(f)(3).

                                    PARTIES

3. The plaintiff, Shelita DeGruy-Hampton, is a person of the age of majority and a resident

   of the Eastern District of Louisiana.

4. At all relevant times, Ochsner has continuously been a Louisiana corporation doing

   business in New Orleans, Louisiana, and has continuously has at least 15 employees

5. At all relevant times, Ochsner has continuously been an employer engaged in an

   industry affecting commerce under the ADA, 42 U.S.C. § 12111(5) and (7).

6. At all relevant times, Ochsner has been a covered entity under ADA, 42 U.S.C. §

   12111(2).

                      ADMINISTRATIVE PROCEDURES

7. More than 30 days prior to the institution of this action, Ms. Hampton filed a Charge

   of Discrimination (“Charge”) with the Equal Employment Opportunity Commission

   (“EEOC”) alleging violations of the ADA by Ochsner.

8. The EEOC transferred the investigation of this matter to the Louisiana Commission on

   Human Rights (“LCHR”).

9. On July 22, 2020, LCHR issued a right to sue letter.

                           STATEMENT OF CLAIMS




                                                                                          2
Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 3 of 9




10. On or about February 18, 2019, Ochsner engaged in unlawful employment practices in

   violation of ADA, 42 U.S.C. § 12112(a) and (b) and in violation of FMLA, 29 U.S.C.

   § 2615.

11. Ms. Hampton is a qualified individual with a disability under the ADA, 42 U.S.C. §

   12102 and § 12111(8) and under 29. U.S.C. § 2611(2)(a).

       A. Ms. Hampton has an impairment, Multiple Sclerosis (“MS”), that substantially

          limits one or more major life activities, including but not limited to, memory,

          fatigue, pain in extremities and dizziness. As a result of her impairment, Ms.

          Hampton made use of her rights under the FMLA.

       B. Ochsner subjected Ms. Hampton to an adverse employment action, termination,

          because of her actual or perceived impairment, MS and her use of FMLA.

       C. Ms. Hampton was at all relevant times able to perform the essential functions

          of her position with or without reasonable accommodations.

12. Ochsner subjected Ms. Hampton to an adverse employment action, termination, on the

   basis of her disability and use of her FMLA.

       A. Ochsner employed Ms. Hampton from February 25, 2013 to March 1, 2019 as

          a Scrub Technician.

       B. As a Scrub Technician, Ms. Hampton assisted in surgery by handing the

          surgeons various instruments requested during surgery.

       C. Ms. Hampton was diagnosed with MS in February of 2015.

       D. Ochsner was made aware of Ms. Hampton’s diagnosis.

       E. After being diagnosed with MS, Ms. Hampton began to make use of FMLA

          leave.




                                                                                       3
            Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 4 of 9




           13. On or about September 7, 2018, Ms. Hampton was placed on progressive discipline

                by Ochsner and received a write-up for being non-responsive while on call.

           14. On or about February 18, 2019, received a second disciplinary action for failing to

                comply with Ochsner’s flu policy. However, the allegedly violation of Ochsner’s flu

                policy occurred in December of 2018 but she was not written up until February 18,

                2019.

           15. Sometime before the February 18, 2019 write up for violation of the flu policy, Ms.

                Hampton had a meeting with Iesha Collins for her yearly evaluation. During this

                meeting, Ms. Collins informed Ms. Hampton that she was performing at the standard

                expected of someone in her position. Ms. Hampton specifically asked Ms. Collins if

                her Basic Life Support1 (“BLS”) certification was set to expire anytime soon. Ms.

                Collins informed Ms. Hampton that if her BLS certification was due to expire it would

                have popped up on the screen so that Ms. Collins could notify Ms. Hampton of the

                expiration date. Ms. Collins told Ms. Hampton, that she did not see any indication that

                her BLS certification was set to expire.

           16. On or about February 25, 2019, Ms. Collins informed Ms. Hampton that her BLS

                certification was set to expire on February 28, 2019. Ms. Collins assured Ms. Hampton

                that she would be able to receive the training necessary to update her certification

                before the February 28, 2019 due date.

           17. Ms. Collins instructed Ms. Hampton to report to her assigned surgery room and that

                she would send someone to relieve Ms. Hampton so that she could complete the BLS




1
    Basic Life Support Certification consist of CPR training.


                                                                                                     4
Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 5 of 9




   training. The BLS training consisted of an online class and a hands-on portion, wherein,

   the trainee is required to perform CPR on a mannequin.

18. Ms. Hampton was assisting with a surgical procedure. Ms. Hampton was never relieved

   from the procedure and therefore was unable to complete the training on or about

   February 25, 2019.

19. On or about February 26, 2019, Ms. Hampton was again instructed to report to the

   surgery room where she was assigned and told that relief would be sent so that she

   could receive her BLS training. At some point while in the surgery procedure, Ms.

   Hampton asked one of the nurses in the room to call the front desk to see if and when

   her relief was coming. The front desk, through the nurse in the room, informed Ms.

   Hampton that someone would be there to relieve her. Ms. Hampton’s relief never came.

20. On or about February 27, 2019, Denise Johnson, a Scrub Technician and coordinator,

   informed Ms. Hampton that she should report to her assigned surgery room and that

   Ms. Johnson would come to relieve her so that she could receive her BLS training. Ms.

   After being in the surgery room for some time, Ms. Hampton again had the nurse call

   the front desk to inquire about her relief. The nurse was instructed that relief was on

   the way.

21. When Ms. Hampton relief arrived, Ms. Hampton was informed that her relief was for

   her customary 10-minute break. Ms. Hampton went into the break room and saw Ms.

   Collins and Ms. Johnson on break. Ms. Hampton asked Ms. Johnson why she never

   came to relieve her so that she could undergo her BLS training. Ms. Johnson informed

   Ms. Hampton that she was instructed not to relieve Ms. Hampton.




                                                                                         5
Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 6 of 9




22. Ms. Hampton went to speak with Tracy Tremaine, her supervisor, to inform her of the

   difficulties she was having getting relieved from surgery so that she could receive the

   BLS training. Ms. Tremaine assured Ms. Hampton that she would make sure that she

   was able to receive the training on February 28, 2019.

23. When Ms. Hampton reported to work on February 28, 2019, she was not assigned to a

   surgery procedure. Instead, she was instructed to report to the classroom to complete

   the online portion of her training. After completing the online portion of the BLS

   training and receiving her certificate, Ms. Hampton presented the certificate to Ms.

   Tremaine. Ms. Tremaine told Ms. Hampton that she would have to complete the hands-

   on portion of her training on March 1, 2019 because there were no more times available

   on February 28th for her to complete the training.

24. On or about March 1, 2019, Ms. Hampton reported to work and was instructed to go

   to the location where she would receive her hands-on BLS training. Ms. Hampton went

   and completed the hands-on portion of the BLS training and received her certificate.

   After completing the training, Ms. Hampton was assigned to a surgery room to assist

   with a procedure. At on around 4:30pm, Ms. Hampton was relieved from that procedure

   and was told to report to the office.

25. When Ms. Hampton reported to the office Ms. Tremaine and another woman were

   present and it was at this time Ms. Hampton was informed that she was being written

   up because she failed to timely renew her BLS certification. She was also told that since

   this write-up was a third write up within in a 12-month period she was being terminated.

26. Ms. Hampton was unaware of the second write up for violation of the flu policy until

   the meeting on March 1, 2019 when she was terminated.




                                                                                          6
Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 7 of 9




27. Ochsner failed to follow the guidelines of its own progressive discipline process when

   it wrote Ms. Hampton up for her allegedly violating its flu policy because Ochsner

   failed to write Ms. Hampton up at the time of the violation and did not inform her of

   the violation until her termination.

28. The effect of Ochsner’s unlawful employment practices complained above has been to

   deprive Ms. Hampton of equal employment opportunities and otherwise adversely

   affect her status as an employee because of her disability in violation of the ADA and

   because of her use of FMLA.

29. The unlawful employment practices complained of above were intentional. Any

   allegation of violations of Ochsner’s policies was a pretext to terminate Ms. Hampton

   for what Ochsner perceived as her excessive use of FMLA.

30. Ochsner acted with malice and/or reckless indifference to the federally protected rights

   of Ms. Hampton when it engaged in the unlawful employment practices complained of

   above.

                             PRAYER FOR RELIEF

Wherefore, Ms. Hampton respectfully requests that this Court:

   A. Grant a permanent injunction enjoining Ochsner its officers, agents, servants,

       employees, attorneys, and all persons in active concert or participation with it, from

       discriminating against its employees on the basis of a disability.

   B. Order Ochsner to institute and carry out policies, practices, and programs which

       provide equal employment opportunities for qualified individuals with disabilities,

       and which eradicate the effects of its past and present unlawful employment

       practices.




                                                                                           7
Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 8 of 9




  C. Order Ochsner to make whole Ms. Hampton, by providing appropriate backpay

     with prejudgment interest, in amounts to be determined at trial, and other

     affirmative relief necessary to eradicate the effects of its unlawful employment

     practices, including but not limited to reinstatement and/or front pay

  D. Order Ochsner to make and preserve all records relevant to the determination of

     whether unlawful employment practices have been or are being committed, in

     accordance with the ADA, 42 U.S.C. § 2117 (a) and FMLA 29 U.S.C § 2615, which

     incorporates by reference Title VII, 42 U.S.C. § 2000e-8(e).

  E. Enter a judgement pursuant to 29 U.S.C. 2617(a)(3) against the defendant and in

     favor of plaintiff for allowable liquidated damages.

  F. Order Ochsner to make whole Ms. Hampton by providing compensation for past

     and future pecuniary loses resulting from the unlawful employment practices

     described above, including but not limited job-search and medical expenses, in

     amounts to be determined at trial.

  G. Order Ochsner to make whole Ms. Hampton by providing compensation for past

     and future nonpecuniary losses resulting from the unlawful practices complained

     of above, including emotional pain and suffering, inconvenience, and humiliation,

     in amounts to be determined at trial.

  H. Order Ochsner to pay punitive damages for its malicious and/or reckless conduct,

     as described above, in amounts to be determined at trial.

  I. Grant such relief as the Court deems necessary and proper in the public interest.

  J. Award attorney’s fees.




                                                                                         8
Case 2:20-cv-02417-SM-DPC Document 1 Filed 09/03/20 Page 9 of 9




                                  Respectfully submitted,

                                  JACK & HARRISON, LLC.

                                     /s/ Gerald J. Hampton, Jr.
                                  _________________________________
                                  GERALD J. HAMPTON JR., #3516)
                                  DAMION L. JACK, #36877
                                  R. CHRISTOPHER HARRISON, #35809
                                  1010 Common Street, Suite 800
                                  New Orleans LA 70112
                                  Phone: 504-603-3222
                                  Fax: 504-324-0983
                                  Email: g.hampton@jackandharrisonlaw.com
                                  Attorneys for the Petitioner




                                                                        9
